CYLINDER LINER WITH TEMPERATURE SENSOR



EXAMINER’S COMMENT

The drawings filed on Dec. 31, 2019 are acceptable subject to correction of the objections set forth below. In order to avoid abandonment of this application, correction is required in reply to this Office Action. The correction will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element numbers 41 and 42 which are set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element number 30 which is not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to this Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below due to a minor typographical error. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

SPECIFICATION

Page 1, 2nd paragraph change the phrase “US Patent No. 6,13,465” to --US Patent No. 6,131,465--.

REASONS FOR ALLOWANCE

Claims 1 - 13 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a cylinder liner for an internal combustion engine comprising:
a transmitter disposed on the cylindrical liner body at a position remote from the sensor as claimed; and
a connecting wire connecting the transmitter to the sensor wherein the connecting wire is embedded in in the cylindrical liner body.

Claims 2 - 8 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 9 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for manufacturing a cylinder liner for an internal combustion engine, comprising the combination of:
machining a channel in the cylindrical liner body;
placing a sensor in one end of the channel and a wire connected to the sensor through a longitudinal extent of the channel to another end of the channel;
connecting the wire to a wireless transmitter; and
connecting the transmitter to the cylindrical liner body.

Claims 10 - 12 have been found to be allowable due to, at least, the claims’ dependency on claim 9.

Independent claim 13 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for manufacturing a cylinder liner for an internal combustion engine, comprising the combination of:
printing a sensor on an exterior surface of the liner body;
machining a groove in an exterior surface of the cylindrical liner body;
placing a wire connected to the sensor through a longitudinal extent of the groove to another end of the channel;

connecting the wire to a wireless transmitter; and
connecting the transmitter to the cylindrical liner body.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.










/Eric S. McCall/Primary Examiner
Art Unit 2856